Exhibit 10.28

RSU F

5/06

RESTRICTED STOCK UNIT SUBSTITUTE AWARD AGREEMENT

This Restricted Stock Units Award (the “Award”) was awarded on «Grant_date»
(“Date of Grant”), by Motorola, Inc. to «First_Name» «Last_Name» (the
“Grantee”).

WHEREAS, Grantee received the Award under the Motorola Omnibus Incentive Plan of
2006, as amended (the “2006 Omnibus Plan”);

WHEREAS, the Award was made as a special grant of Motorola, Inc. restricted
stock units authorized by the Board of Directors of Motorola, Inc. and the
Compensation and Leadership Committee of the Board of Directors of Motorola,
Inc.; and

WHEREAS, such Award has been assumed by Motorola Mobility Holdings, Inc. (and
including each of its Subsidiaries, the “Company” or “Motorola Mobility”)
through the Motorola Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”)
in connection with the distribution to holders of shares of Motorola, Inc.
common stock of the outstanding shares of Company common stock (the
“Distribution”);

WHEREAS, the terms of the Award are being amended only as necessary to reflect
the assumption and substitution of such Award by Motorola Mobility under the
terms of the Plan, including an adjustment to the number and kind of shares
underlying the Award and that future vesting will be based on employment or
service with Motorola Mobility or a Subsidiary; and

WHEREAS, the terms and conditions of the Award, including the terms and
conditions related to the vesting of Units upon a “Change in Control”, should be
construed and interpreted in accordance with the terms and conditions of the
Plan.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company has assumed the
restricted stock units awarded to Grantee by Motorola, Inc. on the following
terms and conditions:

1. Assumption of Restricted Stock Units. The Company hereby substitutes a total
of «Txt_Nbr_of_Shares» [multiply number of unvested RSUs from original grant by
Spinco Adjustment Factor] («Whole_Nbr_of_Shares») Motorola Mobility restricted
stock units (the “Units”) for the Award granted to Grantee by Motorola, Inc.
subject to the terms and conditions set forth below. All Awards shall be paid in
whole shares of Motorola Mobility Common Stock (“Common Stock”); no fractional
shares shall be credited or delivered to Grantee.

2. Restrictions. The Units awarded to Grantee are subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”), which shall lapse,
if at all, as described in Section 3 below. For purposes of this Award, the term
Units includes any additional Units granted to the Grantee with respect to
Units, still subject to the Restrictions.

a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts



--------------------------------------------------------------------------------

to violate these transfer Restrictions. Motorola Mobility shall have the right
to assign this Agreement, which shall not affect the validity or enforceability
of this Agreement. This Agreement shall inure to the benefit of assigns and
successors of Motorola Mobility and Predecessor (as defined below).

b. Any Units still subject to the Restrictions shall be (x) automatically
forfeited upon the Grantee’s termination of employment with Motorola Mobility or
a Subsidiary for any reason other than death, Total and Permanent Disability,
Retirement or Involuntary Termination due to (i) a Divestiture or (ii) for a
reason other than for Serious Misconduct, and (y) at the discretion of the
Compensation Committee, forfeited, if the Grantee is not an appointed vice
president or officer of Motorola Mobility at the end of the “Restriction Period”
as defined below. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola Mobility and which is consolidated for
financial reporting purposes. Total and Permanent Disability is defined in
Section 3(a) and Retirement is defined in Section 3(c).

c. If Grantee is a vice president or elected officer on the date of the Award,
or has been approved to become a vice president or elected officer on the date
of the Award, and Grantee engages in any of the following conduct during
Grantee’s employment or the Restricted Covenant Period, in addition to all
remedies in law and/or equity available to the Company, any Subsidiary or
Motorola, Inc. and each of its subsidiaries (“Predecessor” which, to the extent
this Agreement refers to post-Distribution rights and obligations, shall mean
Motorola Solutions, Inc. and each of its subsidiaries), Grantee shall forfeit
all restricted stock units under the Award whose Restrictions have not lapsed,
and, for all restricted stock units under the Award whose Restrictions have
lapsed, Grantee shall immediately pay to the Company the Fair Market Value (as
defined in paragraph 7 below) of Motorola Mobility Common Stock on the date(s)
such Restrictions lapsed, without regard to any taxes that may have been
deducted from such amount:

i. Grantee uses or discloses, except on behalf of the Company and pursuant to
directions during the course of Grantee’s employment, any Confidential
Information. “Confidential Information” means information concerning the Company
and its business that is not generally known outside the Company, and includes
(A) trade secrets; (B) intellectual property; (C) the Company’s methods of
operation and Company processes; (D) information regarding the Company’s present
and/or future products, developments, processes and systems, including invention
disclosures and patent applications; (E) information on customers or potential
customers, including customers’ names, sales records, prices, and other terms of
sales and Company cost information; (F) Company personnel data; (G) Company
business plans, marketing plans, financial data and projections; and
(H) information received in confidence by the Company from third parties.
Information regarding products, services or technological innovations in
development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company or one of its affiliates is
considering for broader use, shall be deemed not generally known until such
broader use is actually commercially implemented. For purposes of this
definition, “Company” shall include the Company, Predecessor and each of their
subsidiaries; and/or

ii. Grantee hires, recruits, solicits or induces, or causes, allows, permits or
aids others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any

 

- 2 -



--------------------------------------------------------------------------------

employee of the Company or Predecessor, as the case may be, who possesses
Confidential Information to terminate his/her employment with the Company or
Predecessor, as the case may be, and/or to seek employment with Grantee’s new or
prospective employer, or any other company; and/or

iii. Grantee engages, including for or on behalf of Predecessor, in activities
which are entirely or in part the same as or similar to activities in which
Grantee engaged at any time during the two years preceding termination of
Grantee’s employment with the Company, including , for any person, company or
entity in connection with products, services or technological developments
(existing or planned) that are entirely or in part the same as, similar to, or
competitive with, any products, services or technological developments (existing
or planned) on which Grantee worked at any time, including for or on behalf of
Predecessor, during the two years preceding termination of Grantee’s employment
with the Company, including any employment with Predecessor. This paragraph
applies in countries in which Grantee has physically been present performing
work for the Company, Predecessor or their subsidiaries at any time during the
two years preceding termination of Grantee’s employment; and/or

iv. Grantee, directly or indirectly, on behalf of Grantee or any other person,
company or entity, solicits or participates in soliciting, products or services
competitive with or similar to products or services offered by, manufactured by,
designed by or distributed by the Company or Predecessor to any person, company
or entity which was a customer or potential customer for such products or
services and with which Grantee had direct or indirect contact regarding those
products or services or about which Grantee learned confidential information at
any time during the two years prior to Grantee’s termination of employment with
the Company, including any employment with Predecessor; and/or

v. Grantee, directly or indirectly, in any capacity, provides products or
services competitive with or similar to products or services offered by the
Company or Predecessor to any person, company or entity which was a customer for
such products or services and with which customer Grantee had direct or indirect
contact regarding those products or services or about which customer Grantee
learned Confidential Information at any time during the two years prior to
termination of Grantee’s employment with the Company, including any employment
with Predecessor.

vi. “Restricted Covenant Period” means the period commencing on the termination
of Grantee’s employment with the Company for any reason and ending, (i) in
respect of a restriction or limitation relating to Grantee’s employment with
Predecessor connected with or in support of activities, products, services,
technological developments, customers or potential customers of the business
units that are part of Predecessor post-Distribution, one year following the
Distribution Date, and (ii) in respect of a restriction or limitation relating
to Grantee’s employment with the Company or connected with or in support of
activities, products, services, technological developments, customers or
potential customers of the business units that are part of the Company
post-Distribution, one year following termination of Grantee’s employment with
the Company.

d. The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

- 3 -



--------------------------------------------------------------------------------

3. Lapse of Restrictions.

a. Except as set forth in Section 3(b) below, the Restrictions applicable to the
Units shall lapse, as long as the Units have not been forfeited as described in
Section 2 above, as follows:

i. Vesting Period. Your Units will continue to vest in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Date of Grant specified
above, including any special vesting dates or conditions, with the exception
that your vesting on and after January 4, 2011 shall be determined solely by
reference to your employment or service with Motorola Mobility or a Subsidiary.
For the Units that are currently vested, and those that are scheduled to vest on
each future vesting date, you should refer to your on-line account (currently
with Morgan Stanley Smith Barney, and reachable at
https://www.benefitaccess.com/). You are strongly encouraged to view your
on-line account immediately to completely understand your Units and their
vesting schedule.

ii. If a Change in Control of the Company occurs and the successor corporation
(or parent thereof) does not assume this Award or replace it with a comparable
award; provided, further, that with respect to any Award that is assumed or
replaced, such assumed or replaced awards shall provide that the Restrictions
shall lapse for any Participant that is involuntarily terminated (for a reason
other than “Cause”) or quits for “Good Reason” within 24 months of the Change in
Control. For purposes of this paragraph, the terms “Change in Control”, “Cause”
and “Good Reason” are defined in the Plan;

iii. Upon termination of Grantee’s employment by Motorola Mobility or a
Subsidiary by Total and Permanent Disability. “Total and Permanent Disability”
means for (x) U.S. employees, entitlement to long term disability benefits under
the Motorola Mobility Disability Income Plan, as amended and any successor plan
or a determination of a permanent and total disability under a state workers
compensation statute and (y) non-U.S. employees, as established by applicable
Motorola Mobility policy or as required by local regulations; or

iv. If the Grantee dies.

b. In the case of Retirement, Involuntary Termination due to (i) a Divestiture
or (ii) for a reason other than for Serious Misconduct before the expiration of
the Restriction Period, if the Units have not been forfeited as described in
Section 2 above, then the Restrictions shall lapse on a pro rata basis
determined by dividing (i) the number of completed full years of service by the
Grantee from the Award Date to the employee’s date of termination by (ii) the
total length of the Restriction Period.

c. “Retirement” for purposes of this Agreement means:

 

  i. Retiring at or after age 55 with 20 years of service,

 

  ii. Retiring at or after age 60 with 10 years of service; and

 

  iii. Retiring at or after age 65, without regard to service.

 

- 4 -



--------------------------------------------------------------------------------

d. “Termination due to a Divestiture” for purposes of this Agreement means if
Grantee accepts employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Mobility or a Subsidiary, or if Grantee remains
employed by a Subsidiary that is sold or whose shares are distributed to the
Motorola Mobility stockholders in a spin-off or similar transaction (a
“Divestiture”).

e. “Serious Misconduct” for purposes of this Agreement means any misconduct
identified as a ground for termination in the Motorola Mobility Code of Business
Conduct, or the human resources policies, or other written policies or
procedures.

f. If, during the Restriction Period, the Grantee takes a Leave of Absence from
Motorola Mobility or a Subsidiary, the Units will continue to be subject to this
Agreement. If the Restriction Period expires while the Grantee is on a Leave of
Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. “Leave of Absence” means an approved leave of
absence from Motorola Mobility or a Subsidiary that is not a termination of
employment, as determined by Motorola Mobility.

g. To the extent the Restrictions lapse under this Section 3 with respect to the
Units, they will be free of the terms and conditions of this Award.

4. Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

5. Dividends. No dividends (or dividend equivalents) shall be paid with respect
to Units credited to the Grantee’s account.

6. Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(ii) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed plus.

7. Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the Units. Grantee may satisfy any withholding obligation in
whole or in part by electing to have Motorola Mobility retain shares of Common
Stock deliverable in connection with the Units having a Fair Market Value on the
date the Restrictions applicable to the Units lapse equal to the minimum amount
required to be withheld. “Fair Market Value” for this purpose shall be the
closing price for a share of Common Stock on the last trading day before the
date the Restrictions applicable to the Units lapse as reported for the New York
Stock Exchange- Composite Transactions in the Wall Street Journal, Midwest
edition.

 

- 5 -



--------------------------------------------------------------------------------

8. Voting and Other Rights.

a. Grantee shall have no rights as a stockholder of the Company in respect of
the Units, including the right to vote and to receive cash dividends and other
distributions until delivery of certificates representing shares of Common Stock
in satisfaction of the Units.

b. The grant of Units does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

9. Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola Mobility, Predecessor and their Subsidiaries
and Grantee’s employer hold certain personal information about the Grantee, that
may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of stock held in Motorola
Mobility, or details of all restricted stock units or any other entitlement to
shares of stock awarded, canceled, purchased, vested, or unvested, for the
purpose of managing and administering the Plan (“Data”). Motorola Mobility,
Predecessor and/or their Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Grantee’s participation in the Plan, and Motorola Mobility and/or any of their
Subsidiaries may each further transfer Data to any third parties assisting
Motorola Mobility in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. Grantee authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on the Grantee’s behalf to
a broker or other third party with whom the Grantee may elect to deposit any
shares of stock acquired pursuant to the Plan. Grantee may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola Mobility.

10. Nature of Award. By accepting this Award Agreement, the Grantee acknowledges
his or her understanding that the grant of the Award under the 2006 Omnibus Plan
was completely at the discretion of Predecessor, and that Motorola Mobility’s
decision to assume this Award in no way implies that similar awards may be
granted in the future or that Grantee has any guarantee of future employment.
Nor shall the assumption and substitution of the Award by the Company nor any
future grant of any award by the Company interfere with Grantee’s right or the
Company’s right to terminate such employment relationship at any time, with or
without cause, to the extent permitted by applicable laws and any enforceable
agreement between Grantee and the Company. In addition, the Grantee hereby
acknowledges that he or she has entered into employment with Motorola Mobility
or a Subsidiary upon terms that did not include this Award or similar awards,
that his or her decision to continue employment is not dependent on an
expectation of this Award or similar awards, and that any amount received under
this Award is considered an amount in addition to that which the Grantee expects
to be paid for the performance of his or her services. Grantee’s acceptance of
this Award is voluntary. The Award is not part of normal or expected
compensation for purposes of calculating any severance,

 

- 6 -



--------------------------------------------------------------------------------

resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments, notwithstanding any
provision of any compensation, insurance agreement or benefit plan to the
contrary.

11. Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company or Predecessor by the breach or anticipated breach of paragraphs
2(c)(i), (ii), (iii), (iv) and/or (v) of this Agreement will be irreparable and
further agrees the Company or Predecessor may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company or Predecessor may have pursuant to this
Agreement, any other agreements between the Grantee and the Company, or between
Grantee and Predecessor, for the protection of Confidential Information, or law,
including the recovery of liquidated damages. Grantee agrees that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 14 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over the Grantee.
This relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.

12. Acknowledgements. With respect to the subject matter of paragraphs 2(c)(i),
(ii), (iii), (iv) and (v), and paragraphs 11 and 14 hereof, this Agreement is
the entire agreement with the Company. No waiver of any breach of any provision
of this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 14 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that (s)he has not, will not and cannot rely on any
representations not expressly made herein.

13. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

14. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall, unless otherwise provided in the Plan, be
governed by and construed according to the law of the State of Illinois without
regard to any state’s conflicts of law principles. Any disputes regarding this
Award or Agreement shall be brought only in the state or federal courts of
Illinois.

15. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

16. Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or its delegate shall be binding upon the parties.

 

- 7 -



--------------------------------------------------------------------------------

17. 409A Compliance Applicable Only to Grantees Subject to U.S. Tax.
Notwithstanding any provision in this Award to the contrary, if the Grantee is a
“specified employee” (certain officers of Motorola Mobility within the meaning
of Treasury Regulation Section 1.409A- 1(i) and using the identification
methodology selected by Motorola Mobility from time to time) on the date of the
Grantee’s termination of employment, any payment which would be considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), that the Grantee is
entitled to receive upon termination of employment and which otherwise would be
paid or delivered during the six month period immediately following the date of
the Grantee’s termination of employment will instead be paid or delivered on the
earlier of (i) the first day of the seventh month following the date of the
Grantee’s termination of employment and (ii) death. Notwithstanding any
provision in this Award that requires the Company to pay or deliver payments
with respect to Units upon vesting (or within 60 days following the date that
the applicable Units vest) if the event that causes the applicable Units to vest
is not a permissible payment event as defined in Section 409A(a)(2) of the Code,
then the payment with respect to such Units will instead be paid or delivered on
the earlier of (i) the specified date of payment or delivery originally provided
for such Units and (ii) the date of the Grantee’s termination of employment
(subject to any delay required by the first sentence of this paragraph). Payment
shall be made within 60 days following the applicable payment date. For purposes
of determining the time of payment or delivery of any payment the Grantee is
entitled to receive upon termination of employment, the determination of whether
the Grantee has experienced a termination of employment will be determined by
Motorola Mobility in a manner consistent with the definition of “separation from
service” under the default rules of Section 409A of the Code.

18. Acceptance of Terms and Conditions. By electronically accepting this Award
Agreement within 30 days after the date of the electronic mail notification by
the Company to Grantee of the grant of this Award (“Email Notification Date”),
Grantee agrees to be bound by the foregoing terms and conditions, the Plan, and
any and all rules and regulations established by Motorola Mobility in connection
with the assumption and substitution of the Award. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.

19. Plan Documents. The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

- 8 -